Cranch, C. J.,
was of opinion that the plaintiffs, by bringing suit here, had not ceased to be “ residing without the limits of the District of Columbia,” within the meaning of the Act of Congress ; nor could the defendant be considered as confined at the instance of these plaintiffs after he had given an appearance bail-bond whereby he was released from the custody of the marshal. His sureties in that bond had none of the rights and power of special bail, who receive the body of the debtor into their custody and keeping, and may even confine him if necessary.
Morsell, J., thought that by bringing suit here, the plaintiffs were, for this purpose, to be considered as not residing out of the limits of the District of Columbia.
Mr. C. Cox, for the plaintiffs, also cited the case of Harrison v. Gales, special bail of Gilbert C. Russell, in this Court at December term, 1828, (3 Cranch, C. C. 376,) and Farrow v. Brown, special bail of Russell, at thp same term; where the plaintiff was a resident of Virginia at the time of Russell’s discharge under the insolvent act of this district, and had then a suit against Russell, pending in this Court, for his debt; in which case a majority of this Court, namely, Cranch, C. J., and Thruston, J., refused to relieve the bail on the ground of Russell’s discharge under the act.